


Exhibit 10.36

 

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE

CITY NATIONAL CORPORATION


2002 AMENDED AND RESTATED OMNIBUS PLAN


 

RESTRICTED STOCK AGREEMENT made as of <Date> , between CITY NATIONAL
CORPORATION, a Delaware corporation (the “Company”), and  <Colleague Name>  , an
employee of the Company or a subsidiary of the Company (“Colleague”), with
reference to the following:

 

A.                                   On April 28, 2004 the shareholders of the
Company adopted the City National Corporation 2002 Amended and Restated Omnibus
Plan as amended from time to time thereafter, (the “Plan”), pursuant to which
the Compensation, Nominating & Governance Committee of the Board of Directors
(the “Committee”) may award selected officers and other Company or Company
subsidiary employees restricted shares of the Company’s common stock, (the
“Stock”).

 

B.                                     The Committee has determined to grant to
Colleague an award of restricted shares of Stock pursuant to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the performance
of the mutual covenants contained herein, it is hereby agreed as follows:

 

1.                                      Grant of Restricted Stock Award.

 

(a)                                  Details of Award. The Company hereby grants
a Restricted Stock Award (as defined in the Plan), upon the terms and conditions
set forth in this Agreement, with the following terms:

 

(i)                                     Number of shares to be issued: <#
Shares> shares (the “Restricted Shares”) of Stock;

 

(ii)                                  The date of issuance:  <Date> (the “Award
Date”); and

 

(iii)                               The consideration, if any, for the
Restricted Shares:  Colleague’s employment with the Company.

 

(b)                                 Issuance of Restricted Shares.  The
Restricted Shares shall be issued upon acceptance hereof by Colleague and upon
satisfaction of the conditions of this Agreement.

 

2.                                      Restricted Shares.  Colleague hereby
accepts the Restricted Shares when issued and agrees with respect thereto as
follows:

 

1

--------------------------------------------------------------------------------


 

(a)                                  Forfeiture Restrictions.  The Restricted
Shares may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of (the “Forfeiture Restrictions”) to the
extent that Forfeiture Restrictions have not lapsed. In the event of termination
of Colleague’s employment with the Company or employing subsidiary for any
reason other than (i) Retirement  (ii) death or (iii) Total Disability, except
as otherwise provided in the last sentence of subparagraph (b) of this Paragraph
2, Colleague shall, for no consideration, forfeit to the Company all Restricted
Shares to the extent then subject to the Forfeiture Restrictions. The Forfeiture
Restrictions shall be binding upon and enforceable against any transferee of
Restricted Shares.

 

(b)                                 Lapse of Forfeiture Restrictions.  The
Forfeiture Restrictions shall lapse as to the Restricted Shares in accordance
with the following schedule provided that Colleague has been continuously
employed by the Company from the Award Date through the lapse date:

 

 

Time from
Date of Award

 

Restricted Stock
Vesting

 

Total Percentage of
Restrictions Lapsed

 

 

 

 

 

After 1 year

 

0%

 

0%

After 2 years

 

25%

 

25%

After 3 years

 

25%

 

50%

After 4 years

 

25%

 

75%

After 5 years

 

25%

 

100%

 

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Shares on the earlier of (i) subject to the discretion of the
Committee, the occurrence of a Change in Control Event (as such term is defined
in the Plan), or (ii) the date Colleague’s employment with the Company is
terminated by reason of death, Total Disability or Retirement. In the event
Colleague’s employment is terminated for any other reason, including retirement
prior to age sixty-five with the approval of the Company or employing
subsidiary, the Committee or its delegate, as appropriate, may, in the
Committee’s or such delegate’s sole discretion, approve the lapse of Forfeiture
Restrictions as to any or all Restricted Shares still subject to such
restrictions, such lapse to be effective on the date of such approval or
Colleague’s termination date, if later.

 

(c)                                  Certificates/Shareholder Rights. Shares of
Restricted Stock will be evidenced by memorandum entries on the records of the
Company’s transfer agent. Colleague shall have voting rights and shall be
entitled to receive all dividends unless and until the Restricted Shares are
forfeited pursuant to the provisions of this Agreement. Upon request of the
Committee or its delegate, Colleague shall deliver to the Company a stock power,
endorsed in blank, relating to the Restricted Shares then subject to the
Forfeiture Restrictions.  Upon the lapse of the Forfeiture Restrictions, the
Company shall cause a certificate or certificates to be issued without legend in
the name of Colleague, or such other name as provided in the Plan, for the
shares upon which Forfeiture Restrictions lapsed.  Notwithstanding any other
provisions of this Agreement, the issuance or delivery of any

 

2

--------------------------------------------------------------------------------


 

shares of Stock (whether subject to restrictions or unrestricted) may be
postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law or regulation applicable to the issuance or delivery of such shares.  The
Company shall not be obligated to issue or deliver any shares of Stock if the
issuance or delivery thereof shall constitute a violation of any provision of
any law or of any regulation of any governmental authority or any national
securities exchange.

 

3.                                      Withholding of Tax.  The receipt of
Restricted Shares or the lapse of any Forfeiture Restrictions may result in
income to you for federal or state tax purposes.  To the extent that you become
subject to taxation, you shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money or shares of
unrestricted Stock, as the Company may require to meet its withholding
obligation under applicable tax laws or regulations.  If you fail to do so, the
Company is authorized to withhold from any cash or stock remuneration then or
thereafter payable to you any tax required to be withheld by reason of such
resulting compensation income.  Your delivery of Shares to meet the tax
withholding obligation is subject to the Company’s Securities Trading Policy as
may be in effect from time to time.  You must have owned any Stock you deliver
for at least six months.   Any stock you deliver or which is withheld by the
Company will be valued on the date of which the amount of tax to be withheld is
determined.  Any fractional shares of stock resulting from withholding of taxes
will be paid to you in cash.

 

4.                                      Status of Stock.  Colleague agrees that
the Restricted Shares to which the restrictions have lapsed will not be sold or
otherwise disposed of in any manner which would constitute a violation of any
applicable federal or state securities laws.  Colleague also agrees (i) that the
certificates representing the Shares may bear such legend or legends as the
Company deems appropriate in order to assure compliance with applicable
securities laws, (ii) that the Company may refuse to register the transfer of
the Shares on the stock transfer records of the Company if such proposed
transfer would be in the opinion of counsel satisfactory to the Company
constitute a violation of any applicable securities law and (iii) that the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Shares.

 

5.                                      Limitation on Transfer.  Other than upon
death or pursuant to a DRO, the Restricted Shares and all rights granted under
this Agreement are personal to Colleague and cannot be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to execution, attachment or similar processes.

 

6.                                      Employment Relationship.  For purposes
of this Agreement, Colleague shall be considered to be in the employment of the
Company as long as Colleague remains a Colleague of either the Company, any
successor corporation or a parent or subsidiary corporation (as defined in
section 424 of the Internal Revenue Code) of the Company or any successor
corporation.

 

3

--------------------------------------------------------------------------------


 

Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee, or its delegate, as appropriate, and its determination shall be
final.

 

The Plan and this Agreement shall not constitute a contract of employment
between the Company, including, any successor corporation or a parent or
subsidiary corporation of the Company or any successor corporation and
Colleague.  Colleague is an at-will employee except as provided in any other
written agreement.  Nothing contained in the Plan or the Agreement (or any Award
made pursuant to the Plan) shall confer upon any eligible Participant any right
to continue in the employment of the Company, or guarantee of payment of future
incentives, or shall interfere with, affect or restrict in any way, the rights
of the Company, which are expressly reserved, to discharge Colleague, any time
for any reason whatsoever, with or without cause.

 

7.                                      Availability of Plan/Plan Incorporated. 
Colleague acknowledges that the Company has made available a copy of the Plan,
and agrees that this Award of Restricted Shares shall be subject to all of the
terms and conditions set forth in the Plan, including future amendments thereto,
if any, pursuant to the terms thereof, which Plan is incorporated herein by
reference as a part of this Agreement. In the event of any conflict between the
Plan and this Agreement, the provisions of the Plan will prevail.  Colleague’s
rights hereunder are subject to modification or termination in certain events,
as provided in the Plan, including without limitation such rules and regulations
as may from time to time be adopted or promulgated in accordance with paragraph
1.3 of the Plan.  Capitalized terms not defined in this Agreement shall have the
meanings set forth in the Plan.

 

8.                                      Committee’s Powers.  No provision
contained in this Agreement shall in any way terminate, modify or alter, or be
construed or interpreted as terminating, modifying or altering any of the
powers, rights or authority vested in the Committee or, to the extent delegated,
in its delegate pursuant to the terms of the Plan or resolutions adopted in
furtherance of the Plan, including, without limitation, the right to make
certain determinations and elections with respect to the Restricted Shares. All
decisions of the Committee (as established pursuant to the Plan) with respect to
any questions concerning the application, administration or interpretation of
the Plan will be conclusive and binding on the Company and Colleague.

 

9.                                      Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under Colleague.

 

10.                               Dispute Resolution.  If a dispute arises
between Colleague and Company in connection with the Restricted Stock Award, the
dispute will be resolved by binding arbitration with the American Arbitration
Association (AAA) in accordance with the AAA’s Commercial Arbitration Rules then
in effect.

 

4

--------------------------------------------------------------------------------


 

11.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
California.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Colleague has executed this Agreement,
all as of the date first above written.

 

 

CITY NATIONAL CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

 

<Colleague Name>

 

 

Colleague

 

 

PLEASE RETURN ONE COPY OF THE SIGNED AGREEMENT TO THE
COMPENSATION SECTION OF HUMAN RESOURCES (86-001)

 

5

--------------------------------------------------------------------------------
